DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for network microphone device (NMD) transmitting data associated with received voice input to remote computing devices, does not reasonably provide enablement for second NMD transmitting control state variable associated with first NMD to remote computing devices associated with second voice activated service (VAS).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The independent claim 1 recites “transmitting, from the second NMD, a control state variable associated with at least the first NMD to the one or more remote computing devices associated with the second VAS”, independent claim 28 recites “transmitting, from the second NMD, a control state variable associated with at least the first NMD to the one or more remote computing devices associated with the second VAS” and independent claim 35 recites “transmitting, from the second NMD, a control state variable associated with at least the first NMD to the one or more remote computing devices associated with the second VAS”. However, the specification discloses “The NMD 103f transmits data associated with the received voice input 121 to the remote computing devices 106a of the first VAS 160” (Paragraph 0043), “Following detection of the first wake word, the first playback device can transmit a voice utterance to the first VAS 160 for further processing. Meanwhile, a second playback device of the MPS 100 can be configured to detect a second wake word associated with the second VAS 760 (e.g., "Alexa" for AMAZON's ALEXA). Following detection of the second wake word, the second playback device can transmit a voice utterance to the second VAS 760 for processing.” (Paragraph 0107), “Example 3: The method of Examples 1 or 2, wherein the at least a portion of the first voice utterance is additionally captured via the second network microphone device, and wherein the second network microphone device does not transmit the first voice utterance to the one or more remote computing devices associated with the second voice assistant service.” (emphasis added) (Paragraph 0155). There is no disclosure of second NMD transmitting first NMD associated control state variable to second VAS associated remote computing devices.
Further, dependent claim 24 recites “transmitting, from the first NMD, a second control state variable associated with at least the second NMD to the one or more remote computing devices associated with the first VAS”, dependent claim 31 recites “transmitting, from the first NMD, a second control state variable associated with at least the second NMD to the one or more remote computing devices associated with the first VAS”, and dependent claim 38 recites “transmitting, from the first NMD, a second control state variable associated with at least the second NMD to the one or more remote computing devices associated with the first VAS”. There is no disclosure of first NMD transmitting second NMD associated control state variable to first VAS associated remote computing devices.

Allowable Subject Matter
Claims 21-40 are objected to as they are rejected under 35 USC 112 as indicated above.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance.
Prior art of record Wilberding (US Patent Application Publication No. 2018/0040324) teaches a system and method of audio system with multiple network microphone devices (NMD) associated with one or more voice activated services (VAS) differentiated with a corresponding wake word/ phrase and/or user voice/ speech, and VAS provided by remote computing devices.
Another prior art of record Kim (US Patent No. 10,748,531) teaches a system and method using a smart device, wherein the smart device includes intelligent personal assistance (IPA) management application which differentiates IPA service (similar to VAS) from multiple IPA services. It transmits received voice input and its metadata to determined APS service via its specific IPA client and receives corresponding result and plays it back.
These and other prior art of record alone or in combination fail to teach the claim limitations as claimed in detail when claims are considered as a whole including limitation “transmitting, from the second NMD, a control state variable associated with at least the first NMD to the one or more remote computing devices associated with the second VAS”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653